           Case 2:20-cr-00077-NR Document 8 Filed 05/20/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

                     v.                                     Criminal No. 20-77

 RAYMONT BENTLEY


                                    REQUEST FOR DETENTION

               AND NOW comes the United States of America, by its attorneys, Scott W. Brady,

United States Attorney for the Western District of Pennsylvania, and Brian M. Czarnecki,

Assistant United States Attorney for said District, and, pursuant to 18 U.S.C. §§ 3142(e) and (f),

hereby requests detention of the above-named defendant, and sets forth the following material

factors in support thereof:

               ☒     1.       That no condition or combination of conditions will reasonably assure

                              the appearance of defendant as required and the safety of any other

                              person and the community because:

                     ☒        a.   Defendant is a danger to any other person or the community,

                                   and/or;

                     ☒        b.   Defendant is a flight risk.

               ☒     2.       That the government is entitled to a detention hearing based upon the

                              following:

                     ☐        a.   Defendant is charged with a crime of violence as defined in 18

                                   U.S.C. § 3156; or

                     ☐        b.   Defendant is charged with an offense for which the maximum

                                   sentence is life imprisonment or death; or
Case 2:20-cr-00077-NR Document 8 Filed 05/20/20 Page 2 of 4




       ☐   c.   Defendant is charged with an offense for which a maximum term

                of imprisonment of 10 years or more is prescribed in the

                Controlled Substances Act (21 U.S.C. § 801 et seq.), the

                Controlled Substances Import and Export Act (21 U.S.C. § 951 et

                seq.), or the Maritime Drug Law Enforcement Act (46 U.S.C.

                App. § 1901 et seq.); or

       ☐   d.   Defendant is presently charged with a felony and has been

                convicted of two or more offenses described in subparagraph a-c

                above, or two or more State or local offenses that would have been

                offenses described in subparagraphs a-c above if a circumstance

                giving rise to Federal jurisdiction had existed, or a combination of

                such offenses; or

       ☒   e.   Defendant is charged with a felony which is not a crime of

                violence, but which involves: a minor victim, possession or use

                of a firearm or destructive device (as those terms are defined in 18

                U.S.C. § 921) or any other dangerous weapon, or the failure to

                register under 18 U.S.C. § 2250 (as required by the Sex Offender

                Registration and Notification Act); or

       ☒   f.   That a serious risk exists that defendant will flee; or

       ☐   g.   That a serious risk exists that defendant will obstruct or attempt to

                obstruct justice, or threaten, injure, or intimidate, or attempt to

                threaten, injure, or intimidate, a prospective witness or juror.
Case 2:20-cr-00077-NR Document 8 Filed 05/20/20 Page 3 of 4




  ☐    3.   That a rebuttable presumption arises that no condition or combination

            of conditions will reasonably assure the safety of any other person and

            the community, in that the present case involves an offense described in

            paragraphs 2a-2e above and:

       ☐    a.    Defendant has been convicted of a Federal offense described in

                  subsection 2a-2e above, or of a State or local offense that would

                  have been an offense described in subsection 2a-2e above if a

                  circumstance giving rise to Federal jurisdiction had existed; and

       ☐    b.    The offense described in paragraph 3a above was committed while

                  defendant was on release pending trial for a Federal, State or local

                  offense; and

       ☐    c.    A period of not more than five years has elapsed since the date of

                  defendant's conviction or release from imprisonment for the

                  offense described in paragraph 3a, whichever is later.

  ☐    4.   That a rebuttable presumption arises that no condition or combination

            of conditions will reasonably assure the appearance of defendant as

            required and the safety of the community, in that there is probable cause

            to believe that:

       ☐    a.    Defendant committed an offense for which a maximum term of

                  imprisonment of ten years or more is prescribed in the Controlled

                  Substances Act (21 U.S.C. § 801 et seq.), the Controlled

                  Substances Import and Export Act (21 U.S.C. § 951 et seq.), the
Case 2:20-cr-00077-NR Document 8 Filed 05/20/20 Page 4 of 4




                 Maritime Drug Law Enforcement Act (46 U.S.C. App. § 1901 et

                 seq.);or

       ☐    b.   Defendant committed an offense under 18 U.S.C. §§ 924(c),

                 956(a), or 2332b, or an offense involving a minor victim under

                 Sections         1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,

                 2251A,     2252(a)(1),     2252(a)(2),   2252(a)(3),   2252A(a)(1),

                 2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2260, 2421, 2422, 2423,

                 or 2425 of Title 18.

  ☐    5.   A Continuance of                    day(s) is requested for the detention

            hearing based upon the following reasons:




  ☐    6.   Good cause for a continuance in excess of three days exists in that:




                                     Respectfully submitted,

                                     SCOTT W. BRADY
                                     United States Attorney




                            By:      /s/ Brian M. Czarnecki
                                     BRIAN M. CZARNECKI
                                     Assistant U.S. Attorney
                                     DC ID No. 1047275
